PER CURIAM.
Lee Ray Isom appeals the summary denial of his motions to correct his concurrent sentences received in four felony cases. We affirm the trial court’s denial of appellant’s allegations of scoresheet error and failure to award gain time. We reverse as to the allegation regarding presentence jail time credit.
Appellant claims the trial court failed to award him credit for presentence jail time allegedly served from December 27, 1989, through January 13, 1990. He alleges he received credit for only fifty-five days. The sheriff’s department’s records attached to appellant’s motion show that he should have been given credit on his sentences for the time served from December 28,1989, through January 10,1990, and for the fifty-five days from March 30, 1990, through May 23, 1990. The trial court denied the request, attaching to the order only one of appellant’s sentences which showed he was given seventy-six days’ credit on one case. The attachment does not refute conclusively that he received the proper amount of credit on his other concurrent sentences.
Accordingly, we remand this case for the trial court to reconsider the request for presentence jail time credit. If on remand, the trial court again determines the motion should be denied, it should attach to its order such portions of the record which conclusively refute appellant’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain further appellate review.
SCHEB, A.C.J., and CAMPBELL and PATTERSON, JJ., concur.